DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an optical connector configured to mate with a mating optical connector comprising a housing, a moving member disposed in, and configured to move relative to, the housing, a light coupling unit disposed in the housing and configured to mate with a mating light coupling unit of the mating optical connector, the light coupling unit comprising an attachment area, and a light redirecting surface, and an optical waveguide permanently attached to the attachment area, the light redirecting surface configured to receive light from the optical waveguide along a first direction and redirect the received light along a different second direction, such that when the optical connector mates with the mating optical connector, the mating optical connector causes the moving member to move within the housing and press against the optical waveguide causing the light coupling unit and the mating light coupling unit to move in addition to the accompanying features of the independent claim.
A close prior art of record is U.S. Patent Application Publication 2015/0234126 to Haase et al.  Haase teaches an optical connector (300) configured to mate with a mating optical connector (300’), comprising: a housing, a light coupling unit (413) disposed in the housing and configured to mate with a mating light coupling unit of the mating optical connector, the light coupling unit comprising an attachment area (30), and a light redirecting surface and an optical 
Another close prior art of record is U.S. Patent Application Publication 2004/0022484 to Sigloch et al.  Sigloch teaches an optical device mating two sets of optical fibers.  Sigloch further teaches a moving member (2; MEMs) disposed in, and configured to move relative to the housing, and an optical waveguide attached to the attachment area, the mating optical portion causes the moving member to move within the housing and press against the optical waveguide causing the light coupling unit and the mating light coupling unit to move.  But Sigloch fails to expressly teach a light coupling unit disposed in the housing and configured to mate with a mating light coupling unit of the mating optical connector, the light coupling unit comprising an attachment area, and a light redirecting surface, the light redirecting surface configured to receive light from the optical waveguide along a first direction and redirect the received light along a different second direction, such that when the optical connector mates with the mating optical connector.  Sigloch further fails to teach the waveguide to be permanently attached.
Other cited prior art references cited in this Office action and previous Office actions all discuss either a moving member or a light redirecting surface as claimed.  However, none of the cited references teach both a moving member and a light redirecting surface in combination.
Therefore, claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874